DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Note: Double Patenting rejection withdrawn based on terminal disclaimer filed on 07/29/2022.
Response to Arguments
Applicant’s arguments, see Page 6, filed 07/29/2022, with respect to claims 1-20 with respective to double patent rejection have been fully considered and are persuasive. Applicant filed terminal disclaimer on 07/29/2022 and approved on 07/29/2022. The rejections of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 
Malladi et al. (US 2008/0072269 A1), which discloses systems and methodologies are described that facilitate optimal transmission of system parameter data in a wireless communication system. A broadcast channel is split into at least two portions, wherein one portion allows for transmission of static system parameter data at a first data rate, and a second portion allows for transmission of semi-static and dynamic parameter data at a second disparate data rate. In broadcast channel operation, comprising: splitting a broadcast channel into a plurality of portions, wherein a first portion is used for cell-specific parameters and a second portion comprises system specific parameters; and the first portion is broadcasting using a non-SFN mode. Malladi does not teaches the first partial bits of the SFN having the same value during a predetermined N successive radio frames of a BICH transmission period, where N is a positive integer, wherein the SI does not include second partial bits of the SFN; 
Rao et al. (US 7,734,264 B2), which direct to an access terminal reacquires a system frame number (SFN) when a difference between a continuous counter elapsed time and a calculated elapsed time exceeds a threshold. The continuous counter elapsed time is generated by a continuous counter remaining active during a sleep state of the access terminal and the calculated elapsed time is based on a SFN derived from a counter value generated by a discontinuous counter that is deactivated during the sleep state.
None of these references, take alone or in combination, teaches the claims as, “the first partial bits of the SFN having the same value during a predetermined N successive radio frames of a BICH transmission period, where N is a positive integer, wherein the SI does not include second partial bits of the SFN” in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


August 26, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478